                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION



 ALISON J. ENGLEDOW,

                 Plaintiff,                                           No. 20-CV-4-LRR

 vs.                                                                        ORDER

 COMMISSIONER OF SOCIAL
 SECURITY,
                 Defendant.
                                        ____________________

I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
II.     RELEVANT PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . .2
III.    STANDARD OF REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
        A.      Review of Final Decision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
        B.      Review of Report and Recommendation. . . . . . . . . . . . . . . . . . . . . . .3
IV.     OBJECTIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
        A.      Vocational Expert Testimony. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
        B.      Dr. Kim’s Opinions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
        C.      Credibility Determination. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
        D.      Dr. Mathew’s Opinions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
        E.      RFC Assessment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15

V.      CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16


                                        I. INTRODUCTION
        The matter before the court is Plaintiff Alison J. Engledow’s Objections (docket no.

17) to United States Magistrate Judge Mark A. Roberts’s Report and Recommendation
(docket no. 16), which recommends that the court affirm Defendant Commissioner of Social
Security’s (“Commissioner”) final decision to deny disability benefits to Engledow.




       Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 1 of 17
                         II. RELEVANT PROCEDURAL HISTORY
       On January 13, 2020, Engledow filed a Complaint (docket no. 3), seeking judicial
review of the Commissioner’s final decision denying Engledow’s application for Title II
disability insurance benefits.   On March 24, 2020, the Commissioner filed an Answer
(docket no. 8). On June 23, 2020, Engledow filed the Plaintiff’s Brief (docket no. 12). On
July 10, 2020, the Commissioner filed the Defendant’s Brief (docket no. 13).      On August
3, 2020, Engledow filed the Reply Brief (docket no. 14). On August 4, 2020, the matter
was referred to Judge Roberts for issuance of a report and recommendation. On February
16, 2021, Judge Roberts issued the Report and Recommendation.             On March 2, 2021,
Engledow filed the Objections.      On March 8, 2021, the Commissioner filed a general
Response to the Objections (docket no. 18).        The matter is fully submitted and ready for
decision.
                                 III. STANDARD OF REVIEW
                                  A. Review of Final Decision
       The Commissioner’s final determination not to award disability insurance benefits is

subject to judicial review. See 42 U.S.C. § 405(g). The court has the power to “enter . . .
a judgment affirming, modifying, or reversing the decision of the Commissioner . . . with
or without remanding the cause for a rehearing.” Id. The Commissioner’s factual findings
shall be conclusive “if supported by substantial evidence.” Id. “The court ‘must affirm the
Commissioner’s decision if it is supported by substantial evidence on the record as a whole.’”
Bernard v. Colvin, 774 F.3d 482, 486 (8th Cir. 2014) (quoting Pelkey v. Barnhart, 433 F.3d
575, 577 (8th Cir. 2006)). “Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept it as adequate to support a decision.”         Fentress v.
Berryhill, 854 F.3d 1016, 1019-20 (8th Cir. 2017) (quoting Kirby v. Astrue, 500 F.3d 705,
707 (8th Cir. 2007)).
       In determining whether the Commissioner’s decision meets this standard, the court

considers “all of the evidence that was before the [administrative law judge (“ALJ”)], but


                                               2


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 2 of 17
[it] do[es] not re-weigh the evidence.”         Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.
2005). The court considers “both evidence that detracts from the Commissioner’s decision,
as well as evidence that supports it.” Fentress, 854 F.3d at 1020; see also Cox v. Astrue,
495 F.3d 614, 617 (8th Cir. 2007) (providing that review of the Commissioner’s decision
“extends beyond examining the record to find substantial evidence in support of the
[Commissioner’s] decision” and noting that the court must also “consider evidence in the
record that fairly detracts from that decision”).         The Eighth Circuit Court of Appeals
explained this standard as follows:
               This standard is “something less than the weight of the evidence
               and it allows for the possibility of drawing two inconsistent
               conclusions, thus it embodies a zone of choice within which the
               [Commissioner] may decide to grant or deny benefits without
               being subject to reversal on appeal.”
Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994) (quoting Turley v. Sullivan, 939
F.2d 524, 528 (8th Cir. 1991)). The court “will not disturb the denial of benefits so long
as the ALJ’s decision falls within the available zone of choice.” Buckner v. Astrue, 646 F.3d
549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir. 2008)).
“An ALJ’s decision is not outside the zone of choice simply because [the court] might have
reached a different conclusion had [the court] been the initial finder of fact.” Id. (quoting
Bradley, 528 F.3d at 1115).       Therefore, “even if inconsistent conclusions may be drawn
from the evidence, the [Commissioner’s] decision will be upheld if it is supported by
substantial evidence on the record as a whole.” Guilliams v. Barnhart, 393 F.3d 798, 801
(8th Cir. 2005); see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (providing that
a court “may not reverse simply because [it] would have reached a different conclusion than
the [Commissioner] or because substantial evidence supports a contrary conclusion”).
                           B. Review of Report and Recommendation
       The standard of review to be applied by the court to a report and recommendation of
a magistrate judge is established by statute:



                                                   3


      Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 3 of 17
               A judge of the court shall make a de novo determination of
               those portions of the report or specified proposed findings or
               recommendations to which objection is made. A judge of the
               court may accept, reject, or modify, in whole or in part, the
               findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3) (providing that, when a party
properly objects to a report and recommendation on a dispositive motion, a district court
must review de novo the magistrate judge’s recommendation).          The Eighth Circuit has
repeatedly held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003); Hosna v. Groose,
80 F.3d 298, 306 (8th Cir. 1996); Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995);
Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). The statute governing review provides
only for de novo review of “those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). When a party fails
to object to any portion of a magistrate judge’s report and recommendation, he or she waives
the right to de novo review. See Griffini v. Mitchell, 31 F.3d 690, 692 (8th Cir. 1994). The
United States Supreme Court has stated that “[t]here is no indication that Congress, in
enacting § 636(b)(1)[ ], intended to require a district judge to review a magistrate’s report
to which no objections are filed.” Thomas v. Arn, 474 U.S. 140, 152 (1985). However,
“while the statute does not require the judge to review an issue de novo if no objections are
filed, it does not preclude further review by the district judge, sua sponte or at the request
of a party, under de novo or any other standard.” Id. at 154.
       The Eighth Circuit has suggested that in order to trigger de novo review, objections
to a magistrate judge’s conclusions must be specific. See Branch v. Martin, 886 F.2d 1043,
1046 (8th Cir. 1989); see also Belk, 15 F.3d at 815 (noting that some circuits do not apply
de novo review when a party makes only general and conclusory objections to a magistrate
judge’s report and recommendation and finding that Branch indicates the Eighth Circuit’s



                                                4


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 4 of 17
“approval of such an exception”); Thompson v. Nix, 897 F.2d 356, 357-58 (8th Cir. 1990)
(reminding the parties that “objections must be . . . specific to trigger de novo review by the
[d]istrict [c]ourt of any portion of the magistrate’s report and recommendation”). The Sixth
Circuit Court of Appeals has explained the approach as follows:
              A general objection to the entirety of the magistrate’s report has
              the same effects as would a failure to object. The district court’s
              attention is not focused on any specific issues for review,
              thereby making the initial reference to the magistrate useless.
              The functions of the district court are effectively duplicated as
              both the magistrate and the district court perform identical tasks.
              This duplication of time and effort wastes judicial resources
              rather than saving them, and runs contrary to the purposes of
              the Magistrates Act.        We would hardly countenance an
              appellant’s brief simply objecting to the district court’s
              determination without explaining the source of the error. We
              should not permit appellants to do the same to the district court
              reviewing the magistrate’s report.
Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also
Goney v. Clark, 749 F.2d 5, 6 n.1 (3d Cir. 1984) (finding that “plaintiff’s objections lacked
the specificity necessary to trigger de novo review”); Whited v. Colvin, No. C 13-4039-
MWB, 2014 WL 1571321, at *2-3 (N.D. Iowa Apr. 18, 2014) (concluding that, because
the plaintiff “offer[ed] nothing more than a conclusory objection to . . . [the report and
recommendation] . . . [the plaintiff’s] objection [should be treated] as if he had not objected
at all”); Banta Corp. v. Hunter Publ’g Ltd. P’ship, 915 F. Supp. 80, 81 (E.D. Wis. 1995)
(“De novo review of a magistrate judge’s recommendation is required only for those portions
of the recommendation for which particularized objections, accompanied by legal authority
and argument in support of the objections, are made.”).
                                      IV. OBJECTIONS
       In the Objections, Engledow argues that Judge Roberts erred: (1) in finding that the
ALJ properly relied on the testimony of the vocational expert; (2) in finding that the ALJ
properly determined Engledow’s residual functional capacity (“RFC”) assessment; (3) in


                                               5


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 5 of 17
finding that the ALJ provided good reasons for discounting the opinion of Engledow’s
treating physician, Dr. Kim; (4) in concluding that the ALJ’s credibility determination is
supported by substantial evidence; and (5) in finding that the ALJ provided good reasons
for the weight afforded to the opinions of Dr. Mathew, an examining physician.             See
Objections at 2-9.    After conducting a de novo review of the objected-to portions of the
Report and Recommendation and the Administrative Record (“AR”) (docket nos. 9-1
through 9-17), the court will overrule the Objections.
                                A. Vocational Expert Testimony
       While not entirely clear from the Objections, it appears that the issue in Engledow’s
first objection concerns an inconsistency between the vocational expert’s testimony and ALJ’s
RFC and hypothetical question to the vocational expert. See Objections at 2; Report and
Recommendation at 8-9. The issue appears to be that the ALJ’s RFC included a limitation
on working at moderate noise levels, but two of the three jobs that the vocational expert
identified required the ability to work at loud noise levels. See Report and Recommendation
at 9. Engledow states that, “[g]enerally, this argument was conceded to be correct by the
Commissioner and recognized as correct by the [Report and Recommendation].” Objections
at 2. Engledow maintains, however, that “[t]he rest of the arguments generally deal with
whether the ALJ’s error was harmful given the remaining job, the sub-assembler job, only
called for the ability to handle ‘Moderate’ noise levels. . . . Engledow objects to the [Report
and Recommendation’s] conclusion the ALJ’s SSR 00-4p error was harmless given the other
issues argued in this case that show it was not.”1       Id. at 2-3.   Engledow’s argument is
unclear, as it is both conclusory and lacks specificity. As such, Engledow’s argument is



       1
           SSR 00-4p provides in pertinent part that “before relying on [vocational expert]
testimony or . . . evidence to support a disability determination or decision, our adjudicators
must: Identify and obtain a reasonable explanation for any conflicts between occupational
evidence provided by [vocational experts] . . . and information in the Dictionary of
Occupational Titles . . . and [e]xplain in the determination or decision how any conflict that
has been identified was resolved.” Id.

                                                 6


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 6 of 17
noncompliant with the Local Rules, which require “[a] party who objects to . . . a magistrate
judge’s report and recommendation” to “file specific, written objections to the . . . report and
recommendation.” LR 72A. (emphasis added). Moreover, Engledow’s failure to object to
Judge Roberts’s determination regarding the vocational expert’s testimony with any
specificity means that Engledow has waived her right to de novo review of this issue. See
Thompson, 897 F.2d at 357-58 (providing that “objections must be . . . specific to trigger
de novo review by the [d]istrict [c]ourt of any portion of the magistrate’s report and
recommendation”).
       Furthermore, upon review of the Report and Recommendation, the court notes that
Judge Roberts did not make a harmless error determination.             Instead, Judge Roberts
thoroughly addressed the issue and properly determined that:
              “[M]istaken” [vocational expert] recommendations do not
              necessarily “devalue” the rest of the [vocational expert’s]
              opinion. Grable v. Colvin, 770 F.3d 1196, 1202 (8th Cir.
              2014). An ALJ may rely on [vocational expert] testimony as
              long as the [vocational expert] identified other work that
              claimant can perform that satisfies the claimant’s RFC. See id.
              . . . Here, the [vocational expert] identified the job of sub-
              assembler (AR at 23, 59), which involves only moderate noise
              levels. . . . There are 90,000 sub-assembler jobs in the national
              economy (AT 23, 59.) This is a significant number of jobs. . . .
              Thus, I recommend the District Court affirm the ALJ’s decision
              on this issue.
Report and Recommendation at 9. The court finds that Judge Roberts correctly considered
this issue and finds no error with the Report and Recommendation. Accordingly, the court
declines de novo review of this issue and adopts the findings of the Report and
Recommendation.
                                    B. Dr. Kim’s Opinions
       Engledow argues that the ALJ failed to properly weigh the opinions provided by her

treating physician, Dr. Sunny Kim. See Objections at 5-9.
       “The opinion of a treating physician is generally afforded ‘controlling weight if that

                                               7


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 7 of 17
opinion is well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the record.’”
Chesser v. Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Wildman, 596 F.3d at
964).    “Although a treating physician’s opinion is entitled to great weight, it does not
automatically control or obviate the need to evaluate the record as a whole.”         Hogan v.
Apfel, 239 F.3d 958, 961 (8th Cir. 2001). The ALJ may discount or disregard a treating
physician’s opinion if other medical assessments are supported by superior medical evidence,
or if the treating physician has offered inconsistent opinions. See Hamilton v. Astrue, 518
F.3d 607, 610 (8th Cir. 2008). When an ALJ discounts a treating physician’s opinion, he
or she “must ‘give good reasons’ for doing so.”           Chesser, 858 F.3d at 1164 (quoting
Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012)). “Good reasons for assigning lesser
weight to the opinion of a treating source exist where ‘the treating physician’s opinions are
themselves inconsistent,’ Cruze [v. Chater], 85 F.3d [1320,] 1325 [(8th Cir. 1996)], or
where ‘other medical assessments are supported by better or more thorough medical
evidence,’ Prosch [v. Apfel], 201 F.3d [1010,] 1012 [(8th Cir. 2000)].” Id.
         The ALJ addressed Dr. Kim’s opinions as follows:
                Dr. Sunny Kim, M.D. also provided an opinion from 2013
                (Exhibit 4F). Dr. Kim’s opinion is given little weight. Dr.
                Kim’s opinion was in response to an unknown letter requesting
                specific information. Further, it was pertaining to a different
                disability program, [Engledow’s] worker’s compensation case.
                Several of the statements are less restrictive than the residual
                functional capacity stated above. Additionally, it was made
                significantly prior to the alleged onset of disability about an
                injury that occurred even more remotely than that. Finally, the
                more restrictive recommendations are inconsistent with the
                record as a whole. Specifically, with the mild-to-moderate
                imaging, her normal gait, her typically normal range of motion,
                her self-reported lack of limitation with standing and sitting, and
                her continued activities (Exhibits 7E; 10E, 9F-17F).
AR at 21.



                                                 8


        Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 8 of 17
       Having reviewed the entire record, the court finds that the ALJ properly considered
and weighed the opinion evidence provided by Dr. Kim. The ALJ justifiably discounted Dr.
Kim’s opinions because Dr. Kim’s opinions were “inconsistent or contrary to the medical
evidence as a whole.”      Aguiniga v. Colvin, 833 F.3d 896, 901 (8th Cir. 2016) (quoting
Martise v. Astrue, 641 F.3d 909, 925 (8th Cir. 2011)).           Even if inconsistent conclusions
could be drawn on this issue, the court upholds the conclusions of the ALJ because they are
supported by substantial evidence on the record as a whole. See Guilliams, 393 F.3d at 801.
Accordingly, the court will overrule this objection.
                                    C. Credibility Determination
       Here, Engledow offers a purely conclusory argument and states only that she
“continues to rely on her principal briefing.”         Objections at 9. The court presumes that
Engledow objects to Judge Roberts’s recommendation that the court “affirm the ALJ’s
decision regarding [Engledow’] subjective complaints.” Report and Recommendation at 43.
Initially, the court notes that Engledow’s argument fails to comply with the Local Rules,
which require “[a] party who objects to . . . a magistrate judge’s report and
recommendation” to “file specific, written objections to the . . . report and recommendation.”
LR 72A. (emphasis added).        Moreover, Engledow’s failure to object to Judge Roberts’s
findings regarding the ALJ’s RFC determination with any specificity means that Engledow
has waived her right to de novo review of this issue. See Thompson, 897 F.2d at 357-58
(providing that “objections must be . . . specific to trigger de novo review by the [d]istrict
[c]ourt of any portion of the magistrate’s report and recommendation”). Nevertheless, in this
instance, the court will review the ALJ’s credibility determination de novo. See Thomas,
474 U.S. at 154 (providing that, while de novo review is not required when a party fails to
object to a magistrate judge’s report and recommendation, the court may apply “de novo or
any other standard [of review]”).
       When assessing a claimant’s credibility, “the ALJ must consider all of the evidence,

including objective medical evidence, the claimant’s work history, and evidence relating to


                                                 9


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 9 of 17
the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).” Vance,
860 F.3d at 1120. In Polaski, the Eighth Circuit stated that:
               [t]he [ALJ] must give full consideration to all the evidence
               presented relating to subjective complaints, including the
               claimant’s prior work record, and observations by third parties
               and treating and examining physicians relating to such matters
               as: (1) the claimant’s daily activities; (2) the duration, frequency,
               and intensity of the pain; (3) precipitating and aggravating
               factors; (4) dosage, effectiveness and side effects of medication;
               [and] (5) functional restrictions.
739 F.2d at 1322.       The ALJ, however, may not disregard “a claimant’s subjective
complaints solely because the objective medical evidence does not fully support them.”
Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012) (quoting Wiese v. Astrue, 552
F.3d 728, 733 (8th Cir. 2009)).
         Instead, an ALJ may discount a claimant’s subjective complaints “if there are

inconsistencies in the record as a whole.” Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir.
2010).    If an ALJ discounts a claimant’s subjective complaints, he or she is required to
“make an express credibility determination, detailing the reasons for discounting the
testimony, setting forth the inconsistencies, and discussing the Polaski factors.”     Renstrom,
680 F.3d at 1066 (quoting Dipple v. Astrue, 601 F.3d 833, 837 (8th Cir. 2010)); see also
Ford v. Astrue, 518 F.3d 979, 982 (8th Cir. 2008) (stating that an ALJ is “required to ‘detail
the reasons for discrediting the testimony and set forth the inconsistencies found’” (quoting
Lewis v. Barnhart, 353 F.3d 642, 647 (8th Cir. 2003))). Where an ALJ seriously considers,
but for good reason explicitly discredits a claimant’s subjective complaints, the court will not
disturb the ALJ’s credibility determination. See Johnson v. Apfel, 240 F.3d 1145, 1148 (8th
Cir. 2001); see also Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007) (providing that
deference is given to an ALJ when the ALJ explicitly discredits a claimant’s testimony and
gives good reason for doing so); Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (“If
an ALJ explicitly discredits the claimant’s testimony and gives good reason for doing so, we



                                                10


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 10 of 17
will normally defer to the ALJ’s credibility determination.”). “The credibility of a claimant’s
subjective testimony is primarily for the ALJ to decide, not the courts.” Igo, 839 F.3d at
731 (quoting Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001)).
       In this case, the ALJ determined that:
              After careful consideration of the evidence, the undersigned
              finds that [Engledow’s] medically determinable impairments
              could reasonably be expected to cause some of the alleged
              symptoms; however, [her] statements concerning the intensity,
              persistence and limiting effects of these symptoms are not
              entirely consistent with the medical evidence and other evidence
              in the record for the reasons explained in this decision. . . .
AR at 17.       Here, the ALJ thoroughly reviewed Engledow’s physical impairments,
concluding that, “[i]n limiting [Engledow] to light work with additional postural and
environmental limitations, the undersigned has adequately accounted for her degenerative disc
disease and the mild to moderate objective imaging findings.” Id. The ALJ also found that:
              [Engledow] has had generally normal physical examinations.
              Her range of motion in the musculoskeletal system was typically
              normal, with no edema, and usually no myalgias or arthralgias.
              (Exhibits 10F/2, 3, 7-8, 15, 19, 23, 27, 38; 15F/82, 124,146,
              179, 189, 270, 300, 330, 387, 443, 483). . . . She has not
              been noted to have any limitations with her gait, a straight leg
              raising test was negative, and she’s been able to continue
              engaging in various physical activities such as helping clean her
              father’s home out, routinely swimming and walking for
              exercise, being a stay-at-home mother/caretaker, doing
              household chores such as laundry, and doing manipulative
              activities such as quilting (Exhibits 10F/17, 26; 15F/36, 81, 228,
              327, 384, 398, 442, 481; 16F; 17F/8, 20; 13F; Hearing
              Testimony). The largely normal objective exam findings and
              activities of daily living are inconsistent with disabling
              limitations.
Id. at 17-18. The ALJ also discussed Engledow’s “generally conservative” treatment. See
id. at 18. The ALJ considered Engledow’s asthma, but found that “the evidence indicated
she is able to manage her asthma with her inhalers.” Id. The ALJ also noted that “[s]he


                                                11


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 11 of 17
typically had normal pulmonary, respiratory, and chest examinations.” Id. Further, the ALJ
thoroughly addressed Engledow’s obesity and determined that “limiting [her] to light work
with additional postural and environmental limitations, the undersigned has adequately
accounted for her asthma and obesity.” Id. The ALJ also thoroughly addressed Engledow’s
mental health impairments.       See id.    Specifically, the ALJ determined that Engledow
“typically had normal moods and affect, normal behavior, normal judgment and thought
content, and no sleep disturbance” and “sought limited treatment for her mental health
symptoms.” Id. at 18-19. Finally, the ALJ addressed Engledow’s activities of daily living:
               Despite her impairments, [Engledow] has been able to engage
               in several types of activities. She lives with her husband and
               step-daughter. She socializes with family and talks with friends
               on the phone. She can drive her step-daughter to school every
               day and be a stay-at-home mother. She can cook occasionally,
               do laundry, grocery shop with her husband, and take care of
               household pets. She enjoys watching television, playing on her
               phone, quilting, coloring, reading; and plays computer games.
               (Exhibits 17F; 12F; 10E, 7E, 6E; Hearing Testimony).
               Overall, the evidence does not indicate [Engledow] would be
               unable to engage in work activity within the residual functional
               capacity above.
Id. at 19.
        It is clear from the ALJ’s decision that he thoroughly considered and discussed
Engledow’s treatment history, medical history, functional restrictions, activities of daily living
and use of medications in making his credibility determination. Thus, having reviewed the
entire record, the court finds that the ALJ adequately considered and addressed the Polaski
factors in determining that Engledow’s subjective allegations of disability were not credible.
See Goff v. Barnhart, 421 F.3d 785, 791 (8th Cir. 2005) (noting that an ALJ is not required
to explicitly discuss each Polaski factor, it is sufficient if the ALJ acknowledges and
considers those factors before discounting a claimant’s subjective complaints). Therefore,
because the ALJ       seriously considered, but for good reasons explicitly discredited,
Engledow’s subjective complaints, the court will not disturb the ALJ’s credibility

                                               12


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 12 of 17
determination. See Johnson, 240 F.3d at 1148. Even if inconsistent conclusions could be
drawn on this issue, the court upholds the conclusions of the ALJ because they are supported
by substantial evidence on the record as a whole.              See Guilliams, 393 F.3d at 801.
Accordingly, the court will overrule this objection.
                                   D. Dr. Mathew’s Opinions
       Here, again, Engledow offers a purely conclusory argument and states generally that
she “continues to rely on her principal briefing.” Objections at 9. Additionally, Engledow
asserts that, because the ALJ’s reasoning for discounting Dr. Kim’s opinions is similar to the
ALJ’s reasoning for discounting Dr. Mathew’s opinions, the same argument applies.                See
id. The court presumes that Engledow objects to Judge Roberts’s recommendation that the
court affirm the ALJ’s decision regarding Dr. Mathew’s opinions. See generally Report and
Recommendation at 24-25.        Initially, the court notes that Engledow’s argument fails to
comply with the Local Rules, which require “[a] party who objects to . . . a magistrate
judge’s report and recommendation” to “file specific, written objections to the . . . report and
recommendation.” LR 72A. (emphasis added). Moreover, Engledow’s failure to object to
Judge Roberts’s findings regarding the ALJ’s assessment of Dr. Mathew’s opinions with any
specificity means that Engledow has waived her right to de novo review of this issue. See
Thompson, 897 F.2d at 357-58 (providing that “objections must be . . . specific to trigger
de novo review by the [d]istrict [c]ourt of any portion of the magistrate’s report and
recommendation”).      Nevertheless, in this instance, the court shall review the ALJ’s
credibility determination de novo. See Thomas, 474 U.S. at 154 (providing that, while de
novo review is not required when a party fails to object to a magistrate judge’s report and
recommendation, the court may apply “de novo or any other standard [of review]”).
       An ALJ is required to evaluate every medical opinion he or she receives from a

claimant. 20 C.F.R. § 416.927(c). If the medical opinion is not from a treating source, then
the ALJ considers the following factors for determining the weight to be given to the non-
treating   medical   opinion:   “(1)   examining       relationship,   (2)   treating   relationship,


                                                13


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 13 of 17
(3) supportability, (4) consistency, (5) specialization, and (6) other factors.” Wiese, 552 F.3d
at 731 (citing 20 C.F.R. § 416.927(c)(1)-(6)). “It is the ALJ’s function to resolve conflicts
among the opinions of various treating and examining physicians. The ALJ may reject the
conclusions of any medical expert, whether hired by the claimant or the government, if they
are inconsistent with the record as a whole.” Wagner v. Astrue, 499 F.3d 842, 848 (8th Cir.
2007) (quoting Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001)).
       In his decision, the ALJ addressed Dr. Mathew’s opinions as follows:
              Dr. Stanley Mathew, M.D. provided an opinion also pertaining
              to [Engledow’s] worker’s compensation case in July 2014.
              (Exhibit 8F). Dr. Mathew’s opinion is given little weight. His
              opinion was pertaining to a different program’s standards for
              disability and pertains to injuries from significantly prior to the
              alleged onset date of disability.       However, many of his
              recommended restrictions are less restrictive than as stated in the
              residual functional capacity. Regardless, the more restrictive
              recommendations are inconsistent with the record as a whole.
              Specifically, with the mild-to-moderate imaging, her normal gait,
              her typically normal range of motion, her self-reported lack of
              limitation with standing and sitting, and her continued activities
              (Exhibits 7E; 10E, 9F-17F).
AR at 21.
       Having reviewed the entire record, the court finds that the ALJ properly considered
and weighed the opinion evidence provided by Dr. Mathew.            The ALJ articulated good
reasons for discounting the opinions of Dr. Mathew, and for finding the opinions to be
inconsistent with the record as a whole. See Wagner, 499 F.3d at 848 ; Kirby, 500 F.3d at
709 (providing that an ALJ is entitled to give less weight to a medical source opinion where
the opinion is based on a claimant’s subjective complaints rather than on objective medical
evidence). Even if inconsistent conclusions could be drawn on this issue, the court upholds
the conclusions of the ALJ because they are supported by substantial evidence on the record
as a whole.    See Guilliams, 393 F.3d at 801.       Accordingly, the court will overrule this
objection.


                                               14


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 14 of 17
                                       E. RFC Assessment
          Engledow argues that the ALJ failed to properly determine her RFC assessment. See
generally Objections at 3-5. Specifically, Engledow asserts that the ALJ relied on opinions
from non-examining Social Security Administration (“SSA”) doctors that would limit her to
performing 3-4 step tasks. While it is not entirely clear from the Objections, it appears that
Engledow is arguing that the RFC assessment, which states she is capable of “carry[ing] out
moderately complex work instructions and tasks at a SVP 4 level” is inconsistent with the
opinions of the non-examining doctors. See id.
          When an ALJ determines that a claimant is not disabled, he or she concludes that the
claimant retains the RFC to perform a significant number of other jobs in the national
economy that are consistent with the claimant’s impairments and vocational factors such as
age, education and work experience. See Beckley v. Apfel, 152 F.3d 1056, 1059 (8th Cir.
1998). The ALJ is responsible for assessing a claimant’s RFC, and his or her assessment
must be based on all of the relevant evidence. See Combs v. Berryhill, 878 F.3d 642, 646
(8th Cir. 2017).     Relevant evidence for determining a claimant’s RFC includes “medical
records, observations of treating physicians and others, and an individual’s own description
of [her] limitations.” Id. (alteration in original) (quoting Strongson v. Barnhart, 361 F.3d
1066, 1070 (8th Cir. 2004)). “Because a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability to
function in the workplace.”       Id. (quoting Steed v. Astrue, 524 F.3d 872, 875 (8th Cir.
2008)).
          Additionally, an ALJ “has a duty to fully and fairly develop the evidentiary record.”

Byes v. Astrue, 687 F.3d 913, 915-16 (8th Cir. 2012); see also Smith v. Barnhart, 435 F.3d
926, 930 (8th Cir. 2006) (“A social security hearing is a non-adversarial proceeding, and
the ALJ has a duty to fully develop the record.”). “There is no bright line rule indicating
when the Commissioner has or has not adequately developed the record; rather, such an
assessment is made on a case-by-case basis.” Mouser v. Astrue, 545 F.3d 634, 639 (8th Cir.


                                                 15


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 15 of 17
2008).
         As the Report and Recommendation points out, in weighing the opinions of the non-
examining consultative physicians, the ALJ gave them “some weight.”           See Report and
Recommendation at 26-27; AR at 19-20.          Further, the Report and Recommendation also
points out that, by only assigning “some weight” to the opinions of the non-examining
agency doctors, the ALJ “was not obligated to adopt all the limitations in Dr. Shafer’s
opinion into the RFC.” Report and Recommendation at 30. Judge Roberts is correct.
         Turning to the ALJ’s overall RFC assessment, it is clear that the ALJ thoroughly
addressed and considered Engledow’s medical and treatment history.         See AR at 17-21
(providing a thorough discussion of Engledow’s overall medical history and treatment and
the opinion evidence of various examining and non-examining doctors).          The ALJ also
properly considered and thoroughly addressed Engledow’s subjective allegations of disability
in making his overall disability determination, including determining Engledow’s RFC. See
id. at 17-19 (providing a thorough review of Engledow’s subjective allegations of disability).
Therefore, having reviewed the entire record, the court finds that the ALJ properly
considered Engledow’s medical records, observations of treating physicians and Engledow’s
own description of her limitations in making the RFC assessment for Engledow. See id. at
17-21 (providing a thorough discussion of the relevant evidence for making a proper RFC
determination); see also Combs, 878 F.3d at 646 (explaining what constitutes relevant
evidence for assessing a claimant’s RFC).       Furthermore, the court finds that the ALJ’s
decision is based on a fully and fairly developed record. See Byes, 687 F.3d at 915-16.
Because the ALJ considered the medical evidence as a whole, the court concludes that the
ALJ made a proper RFC determination supported by some medical evidence. See Combs,
878 F.3d at 646; Guilliams, 393 F.3d at 803.        Accordingly, the court will overrule the
objection.
                                      V. CONCLUSION
         In light of the foregoing, it is hereby ORDERED:


                                               16


     Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 16 of 17
 (1)   The Objections (docket no. 17) are OVERRULED;
 (2)   The Report and Recommendation (docket no. 16) is ADOPTED and the final
       decision of the Commissioner is AFFIRMED; and
 (3)   The Complaint (docket no. 3) is DISMISSED WITH PREJUDICE.
 IT IS SO ORDERED.
 DATED this 10th day of March, 2021.




                                       17


Case 1:20-cv-00004-LRR-MAR Document 19 Filed 03/10/21 Page 17 of 17
